Exhibit 10.3

TERM NOTE

June 29, 2015

U.S. $5,000,000               Atlanta, Georgia

FOR VALUE RECEIVED, the undersigned, BROADWIND ENERGY, INC., a Delaware
corporation (“Parent”), BRAD FOOTE GEAR WORKS, INC., an Illinois corporation
(“Brad Foote”), BROADWIND SERVICES, LLC, a Delaware limited liability company
(“Broadwind Services”), BROADWIND TOWERS, INC., a Wisconsin corporation
(“Broadwind Towers” and, together with Parent, Brad Foote and Broadwind
Services, each a “Borrower” and collectively the “Borrowers”), hereby jointly
and severally promise to pay to the order of ALOSTAR BANK OF COMMERCE (herein,
together with any subsequent holder hereof, called "Lender"), the principal sum
of FIVE MILLION AND 00/100 DOLLARS ($5,000,000), or such lesser sum as may be
advanced by Lender as a Term Loan under the Rider (defined below), on the date
on which such outstanding principal amounts become due and payable pursuant to
Section 4(a) of the Rider in strict accordance with the terms thereof. Borrowers
likewise unconditionally promise to pay to Lender interest from and after the
date hereof on the outstanding principal amount of the Term Loan at such
interest rates, payable at such times and computed in such manner as are
specified in Sections 3 and 4(b) of the Rider and in strict accordance with the
terms thereof.

This Term Note (“Note”) is issued pursuant to, and is the "Term Note" referred
to in, the Term Loan Rider dated June 29, 2015, between Borrowers, the lenders
party thereto from time to time and AloStar Bank of Commerce (in such capacity,
“Lender”) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Rider”), which Rider is attached to and
incorporated in that certain Loan and Security Agreement dated August 23, 2012,
between Borrowers and Lender (together with all schedules, riders and exhibits
thereto and all amendments, restatements, modifications or supplements with
respect thereto, the “Loan Agreement”) and Lender is and shall be entitled to
all benefits thereof and of all other Loan Documents executed and delivered in
connection therewith.  All capitalized terms used herein, unless otherwise
defined herein or in the Rider, shall have the meanings ascribed to such terms
under the Loan Agreement.

The entire unpaid principal balance and all accrued interest on this Note shall
be due and payable immediately upon the Commitment Termination Date. All
payments of principal and interest shall be made in Dollars and in immediately
available funds as specified in the Loan Agreement.

Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the default rate as and when provided in the
Rider.  If this Note is collected by or through an attorney at law, then
Borrowers shall be obligated to pay, in addition to the principal balance of and
accrued interest on this Note, all costs of collection, including, without
limitation, reasonable attorneys' fees and court costs. 

The principal amount of the Term Loan made by Lender to Borrowers pursuant to
the Loan Agreement, and all accrued and unpaid interest thereon, shall be deemed
evidenced by this Note and



1

--------------------------------------------------------------------------------

 

shall continue to be owing by Borrowers until paid in accordance with the terms
of this Note and the Loan Agreement.

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds of the Term Loan or otherwise, shall the amount paid or agreed to be
paid to Lender for the use, forbearance or detention of the Term Loan exceed the
highest lawful rate permitted under any law which a court of competent
jurisdiction may deem applicable hereto; and, in the event of any such payment
inadvertently paid by Borrowers or inadvertently received by Lender, such excess
sum shall be returned to Borrower forthwith or credited as a payment of
principal, but shall not be applied to the payment of interest.  It is the
intent hereof that Borrowers not pay or contract to pay, and that Lender not
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by Borrowers under applicable law.

Time is of the essence with respect to this Note.  To the fullest extent
permitted by applicable law, each Borrower, for itself and its legal
representatives, successors and assigns, expressly waives presentment, demand,
protest, notice of dishonor, notice of non-payment, notice of maturity, notice
of protest, presentment for the purpose of accelerating maturity, diligence in
collection, and the benefit of any exemption or insolvency laws.

Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of Lender in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Lender of any right or
remedy preclude any other right or remedy.  Lender, at its option, may enforce
its rights against any Collateral securing this Note without enforcing its
rights against any Borrower, any Guarantor or any other property or indebtedness
due or to become due to any Borrower. Each Borrower agrees that, without
releasing or impairing such Borrower's liability hereunder, Lender may at any
time release, surrender, substitute or exchange any Collateral securing this
Note and may at any time release any party primarily or secondarily liable for
the indebtedness evidenced by this Note.

The rights of Lender and obligations of Borrowers hereunder shall be construed
in accordance with and governed by the laws (without giving effect to the
conflict of law principles thereof) of the State of Georgia.  This Note is
intended to take effect as an instrument under seal under Georgia law.

To the fullest extent permitted by applicable law, each Borrower and, by its
acceptance hereof, Lender, each hereby waives the right to trial by jury in any
action, suit, proceeding or counterclaim of any kind arising out of, related to
or based in any way upon this Note or any of the matters contemplated hereby.

[Remainder of page intentionally left blank]





2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed and
delivered by their respective duly authorized officers on the date first above
written.

 

 

 

 

 

 

 

BORROWERS:

 

BROADWIND ENERGY, INC.

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND SERVICES, LLC

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

BROADWIND TOWERS, INC.

 

 

By:

/s/ Stephanie K. Kushner

 

 

Name:

Stephanie K. Kushner

 

 

Title:

Authorized Signatory

 



3

--------------------------------------------------------------------------------